Citation Nr: 1110251	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-50 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967 with service in the Republic of Vietnam.  The Veteran is a recipient of the Combat Infantry Badge and Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision rendered by the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred for appellate review.

In January 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Acting Veterans Law Judge.  A copy of the transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2006 rating decision, the RO denied service connection for bilateral hearing loss.

2.  The evidence of record received since the January 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  
CONCLUSIONS OF LAW

1.  The January 2006 RO decision, which denied the claim for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this aspect of the Veteran's claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Thus, in order to establish service connection for a claimed disorder, a claimant must submit: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Historically, the Veteran's original claim for service connection for bilateral hearing loss was denied by a January 2006 rating decision.  The Veteran did not appeal, and that decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  Subsequently, in January 2008, the Veteran requested to reopen his claim for service connection for bilateral hearing loss.  In a July 2008 rating decision, the RO, once more, denied the Veteran's claim.  In so doing, the RO explained that no new and material evidence had been received sufficient to reopen the previously denied claim.  Thereafter, the Veteran filed a timely appeal.  Thus, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has denied reopening the previously denied claim for service connection for bilateral hearing loss, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  In this regard, the Board notes that, regardless of the RO's determination on the matter of reopening the Veteran's claim for service connection, that decision is not binding on the Board, and the Board must decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Thus, before reaching the merits, the Board must first rule on the matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

In the present appeal, because the January 2006 RO decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the January 2006 rating decision included service treatment records; the Veteran's lay statements; and post-service treatment for bilateral hearing loss.  Specifically, at a June 2005 VA audiological examination, the examiner provided a negative nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.  

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Here, in January 2006, the RO denied service connection for bilateral hearing loss on the grounds that there was no evidence of record showing that such a disability was related to the Veteran's service.  Specifically, the RO cited the negative medical nexus opinion provided in the June 2005 VA audiological examination report.

Notably, since the time of the prior rating decision, the Veteran has submitted positive medical nexus opinions by Dr. R. S., and Dr. D. P.  Additionally, the Veteran testified at a January 2011 hearing that his bilateral hearing problems began during active service.

The Board finds the recently submitted evidence of record "new" because it is not duplicative of record.  Additionally, when taken with the complete evidence of record, the newly submitted medical records present a positive medical nexus between the Veteran's bilateral hearing loss and his conceded in-service acoustic trauma.  This evidence has not previously been submitted and is "material" because it presents a possible favorable nexus to service and, as such, raises a reasonable probability of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the previously denied claim for service connection for bilateral hearing loss is reopened.  


ORDER

New and material evidence having been received, the request to reopen the claim for service connection for bilateral hearing loss is granted.  
REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the remaining issue on appeal.

Here, the Veteran contends that his current bilateral hearing loss is related to combat exposure in service.  A review of the service records shows that the Veteran had combat service in the Republic of Vietnam, for which he was awarded the Purple Heart Medal and Combat Infantry Badge.  Service treatment records show evidence of a hearing loss on service entrance but not on service discharge.  

Specifically, a November 1965 service entrance examination shows the following decibel levels at various frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
15 (25)
5(15) 
5 (10)
LEFT
5 (20)
10 (20)
0(10)
0(10)
5(10)

In this regard, the Board notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

A November 1967 service discharge examination shows the following decibel levels at various frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5

Accordingly, the Board finds that hearing impairment was shown at enlistment into active duty and not on discharge. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  As previously noted herein, the report of the service enlistment examination reflects hearing loss at that time.  Accordingly, the Board concludes that the Veteran's hearing impairment pre-existed his active duty.  

Further review of the claims folder indicates that, in June 2005, the Veteran was afforded a VA examination in which the examiner diagnosed bilateral hearing loss.  See also 38 C.F.R. § 3.385.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the June 2005 VA examiner opined that the Veteran's hearing loss was not related to service, noting normal hearing levels on service entrance and discharge.  Importantly, however, the Board notes that the examiner's opinion was based on an inaccurate interpretation of the service treatment records.  In this regard, as noted above, the Veteran's entrance examination report did indeed show evidence of a hearing impairment (upon conversion of the audiometric results to the appropriate ISO-ANSI standards).  Additionally, the Board notes that, due to an incorrect reading of the record, the examiner failed to discuss evidence of a pre-existing hearing loss and whether such condition was aggravated by service.  Therefore, the Board concludes that the VA examiner's opinion is inadequate.  

With regard to the private medical opinions submitted in support of the Veteran's claim, the Board finds that these medical opinions are also lacking in probative value.  In this regard, the April 2008 opinion by Dr. R. S. is speculative in nature and the January 2009 opinion by Dr. C. P. provides no rationale.  Further, neither of these reports addressed the Veteran's pre-existing hearing loss and whether such hearing loss was aggravated by service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Notably, the Veteran has not been afforded a VA audiological examination during the appeal period.  Based on the evidentiary posture as stipulated herein, including evidence of hearing loss on service entrance, the Veteran's competent testimony of in-service and post-service hearing problems, and current treatment for hearing loss, the Board finds that a VA audiological examination is necessary in order to determine whether his current bilateral hearing loss was aggravated by, or is otherwise related to, his service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, an appropriate VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the claim for service connection for bilateral hearing loss.  

2.  Then, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner is asked to opine as to whether the Veteran's hearing loss, which pre-existed his active duty, was aggravated (permanently worsened beyond its natural progression) by such service.  Note:  The term "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  Also, in answering this question, the examiner should consider the Veteran's conceded in-service acoustic trauma (due to his combat service) as well as his complaints of hearing impairment.  

3.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the claim is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) on this issue.  The RO/AMC should allow appropriate time for the Veteran or his representative to respond to the SSOC and then return the matter to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


